 


113 HRES 257 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
1st Session 
H. RES. 257 
In the House of Representatives, U. S., 
 
June 12, 2013 
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Homeland Security:Mr. Sanford.

Committee on the Judiciary:Mr. Smith of Missouri.

Committee on Natural Resources:Mr. Smith of Missouri.

Committee on Science, Space, and Technology:Mr. Collins of New York.

Committee on Transportation and Infrastructure:Mr. Sanford.

 
 
Karen L. Haas,Clerk. 
